--------------------------------------------------------------------------------

 
 
 
U.S. Energy Corp.              877 N. 8th W., Riverton, WY  82501     (307)
856-9271   (307) 857-3050 (FAX)





For Immediate Release


U.S. Energy Corp. Announces State of Colorado Approval of Molybdenum Exploration
Program


 Initial Meeting Held with US Forest Service


RIVERTON, Wyoming (February 15, 2008) — U.S. Energy Corp. (NASDAQ Capital
Market: “USEG”) (the “Company”), a diversified natural resources company with
interests in molybdenum, gold, oil and gas and real estate, is pleased to
provide the following update on the Lucky Jack Molybdenum Project.


The Company’s partner at the Lucky Jack Molybdenum Project, Kobex Resources Ltd.
(Kobex) (TSX-V: KBX), has received approval from the Colorado Division of
Mining, Reclamation and Safety for an amended work program to undertake
delineation drilling at its Lucky Jack molybdenum deposit.  Safety and potential
cost considerations related to rehabilitating the old workings dictated revision
of the initial program.  In accordance with the new program, most of the old
workings located in the historic Keystone Mine will be bypassed by construction
of a new access drift.


A notice of activity incorporating this revised program has recently been
submitted to Gunnison County for its review.  It is now anticipated that this
program, including drilling, will be completed by mid-2009.


A meeting with the United States Forest Service (“USFS”), the lead regulatory
agency in the project permitting process, was held in January to inform the USFS
of Kobex’s and U.S. Energy Corp.’s plans and to discuss the timing for
submission of a Plan of Operations to the USFS.  As a result, it is now
projected that the Plan of Operations will be submitted to the USFS in the third
quarter of 2008.  However, Kobex expects the collection of environmental data to
begin in mid-2008, concurrent with the rehabilitation, access and drilling
programs.  This approach should not significantly impact the time for completion
of the entire mine development and permitting process.


At the meeting with the USFS, Kobex conveyed its commitment to incorporate the
highest environmental standards into its mine design and also make this data
available to the public via the US National Environmental Policy Act
(NEPA).  “We informed the USFS that it is our objective, upon closure of the
proposed mine, to eliminate long-term environmental liabilities such as the need
to treat acid drainage in perpetuity,” stated Maurice Tagami, Chief Operating
Officer of Kobex Resources Ltd.
 
 
 

--------------------------------------------------------------------------------

Press Release
February 15, 2008
Page 2 of 2
 

 
Keith G. Larsen, CEO of U.S. Energy Corp. stated, “The Company’s goal is to
conduct our operations at the Lucky Jack Molybdenum Project in an
environmentally sound manner that benefits all stakeholders and increases
shareholders value.  The projected submittal to the USFS during the third
quarter of 2008 will allow the completion of additional technical information to
be incorporated in the Plan of Operations. ”




* * * * *


ABOUT U.S. ENERGY CORP.


Disclosure Regarding Mineral Resources
Under SEC and Canadian Regulations;
and Forward-Looking Statements


The Company owns or may come to own stock in companies which are traded on
foreign exchanges, and may have agreements with some of these companies to
acquire and/or develop the Company’s mineral properties.  Examples of these
other companies are Sutter Gold Mining Inc. and Kobex Resources Ltd.  These
other companies are subject to the reporting requirements of other
jurisdictions.


United States residents are cautioned that some of the information available
about our mineral properties, which is reported by the other companies in
foreign jurisdictions, may be materially different from what the Company is
permitted to disclose in the United States.


This news release includes statements which may constitute “forward-looking”
statements, usually containing the words “believe,” “estimate,” “project,”
“expect," or similar expressions.  These statements are made pursuant to the
safe harbor provision of the Private Securities Litigation Reform Act of
1995.  Forward-looking statements inherently involve risks and uncertainties
that could cause actual results to differ materially from the forward-looking
statements.  Factors that would cause or contribute to such differences include,
but are not limited to, future trends in mineral prices, the availability of
capital, competitive factors, and other risks.  By making these forward-looking
statements, the Company undertakes no obligation to update these statements for
revision or changes after the date of this release.


For further information on the differences between the reporting limitations of
the United States, compared to reports filed in foreign jurisdictions, and also
concerning forward-looking statements, please see the Company’s Form 10-K
(“Disclosure Regarding Forward-Looking Statements”; “Disclosure Regarding
Mineral Resources under SEC and Canadian Regulation”; and “Risk Factors”); and
similar disclosures in the Company’s Forms 10-Q.


* * * *
For further information, please contact:
Keith G. Larsen, CEO or Mark J. Larsen, President
U.S. Energy Corp. (307) 856-9271







 
 

--------------------------------------------------------------------------------

 
